Jonathan Wade Attourney of Jacob Willett Cittizen of London pi* against Thomas Broughton Defend* in an Action of ye case for withholding three hundred fiuety eight pounds sixteene shillings & two pence or thereabouts for goods sent by the said Willett to the said Broughton with forbearance & other due Damages according to Attachm* Dated the 22th of Decemr 1671 . . . [20] the Jurie . . . found for the plantiff twenty eight pounds for a peice of Stuffe & that hee the Defend* pay or & render an Accoumpt within three mos of three hundred & eleven pounds tenn shillings & six pence beeing the Ballance of an acc* of sales rendered by the defend* & costs of Court forty shillings & eight pence.
Execucion issued Aug0 26:1676
[ See note to Cooke v. Broughton below, p. 65.]